In re: Motion for Extension on Order.
Writ heretofore granted hereby revoked. Relator on June 1, 1977 by writ application requested that charges against him be dismissed because he had been denied his right to speedy trial on those charges. That writ was granted in part on July 1, 1977 and the district attorney was ordered to try relator on or before September 1,1977. That order was subsequently amended twice, once on August 29, 1977 to provide that defendant be tried on or before October 18, 1977, and once on October 18, 1977 to provide that defendant be tried on or before November 18, 1977.
The state now asks for an extension of the November 18, 1977 deadline for trial. In that regard, the state makes a showing that extradition papers were sent to the Governor of California on August 11, 1977; that the Governor of California issued a warrant of rendition on September 1, 1977; that California authorities notified Louisiana authorities on October 12, 1977 that Austin was ready to be returned to Louisiana; that two Louisiana deputies traveled to California on October 13, 1977 and were informed that Austin refused to return to Louisiana and had demanded a hearing; and that California authorities informed the State of Louisiana that Austin had been paroled from Folsom Prison, California and was still fighting extradition to Louisiana in state and federal courts.
In light of the state’s showing, all orders in this case (dated July 1, 1977, August 29, *2351977, and October 18, 1977) are hereby revoked and set aside.
Should relator be aggrieved by this order, he is at liberty, in these proceedings or otherwise, to seek appropriate relief.